EXHIBIT10.1 Execution Version AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT dated as of April 27, 2007 among NORTHERN BORDER PIPELINE COMPANY, as Borrower THE LENDERS FROM TIME TO TIME PARTY HERETO, SUNTRUST BANK, as Administrative Agent and WACHOVIA BANK, NATIONAL ASSOCIATION, as Syndication Agent BMO CAPITAL MARKETS, CITIBANK, N.A., and MIZUHO CORPORATE BANK, LTD., as Co-Documentation Agents and JPMORGAN CHASE BANK, N.A. and EXPORT DEVELOPMENT CANADA, as Managing Agents SUNTRUST CAPITAL MARKETS, INC. and WACHOVIA CAPITAL MARKETS, LLC, as Co-Lead Arrangers and Book Managers TABLE OF CONTENTS Page ARTICLE I DEFINITIONS; CONSTRUCTION 1 Section 1.1. Definitions 1 Section 1.2. Classifications of Loans and Borrowings 20 Section 1.3. Accounting Terms and Determination 20 Section 1.4. Terms Generally 20 ARTICLE II AMOUNT AND TERMS OF THE COMMITMENTS 21 Section 2.1. General Description of Facilities 21 Section 2.2. Revolving Loans 21 Section 2.3. Procedure for Revolving Borrowings 21 Section 2.4. Swingline Commitment 22 Section 2.5. Funding of Borrowings 23 Section 2.6. Interest Elections 24 Section 2.7. Optional Reduction and Termination of Commitments 25 Section 2.8. Repayment of Loans 25 Section 2.9. Evidence of Indebtedness 26 Section 2.10. Prepayments 26 Section 2.11. Interest on Loans 27 Section 2.12. Fees 28 Section 2.13. Computation of Interest and Fees 29 Section 2.14. Inability to Determine Interest Rates 29 Section 2.15. Illegality 29 Section 2.16. Increased Costs 30 Section 2.17. Funding Indemnity 31 Section 2.18. Taxes 31 Section 2.19. Payments Generally; Pro Rata Treatment; Sharing of Set-offs 33 Section 2.20. Letters of Credit 34 Section 2.21. Increase of Commitments; Additional Lenders 38 Section 2.22. Mitigation of Obligations 40 Section 2.23. Extensions of Revolving Commitment Termination Date 40 ARTICLE III CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT 41 Section 3.1. Conditions To Effectiveness 41 Section 3.2. Each Credit Event 43 Section 3.3. Delivery of Documents 43 Section 3.4. Effect of Amendment and Restatement 43 ARTICLE IV REPRESENTATIONS AND WARRANTIES 44 Section 4.1. Existence; Power 45 Section 4.2. Organizational Power; Authorization 45 Section 4.3. Governmental Approvals; No Conflicts 45 Section 4.4. Financial Statements 45 Section 4.5. Litigation and Environmental Matters 45 Section 4.6. Compliance with Laws and Agreements 46 Section 4.7. Investment Company Act, Etc. 46 Section 4.8. Taxes 46 Section 4.9. Margin Regulations 46 Section 4.10. ERISA 46 Section 4.11. Ownership of Property 47 Section 4.12. Disclosure 47 Section 4.13. Labor Relations 48 Section 4.14. Subsidiaries 48 Section 4.15. Insolvency 48 Section 4.16. OFAC 48 Section 4.17. Patriot Act 48 i ARTICLE V AFFIRMATIVE COVENANTS 49 Section 5.1. Financial Statements and Other Information 49 Section 5.2. Notices of Material Events 49 Section 5.3. Existence; Conduct of Business 50 Section 5.4. Compliance with Laws, Etc. 51 Section 5.5. Payment of Obligations 51 Section 5.6. Books and Records 51 Section 5.7. Visitation, Inspection, Etc. 51 Section 5.8. Maintenance of Properties; Insurance 51 Section 5.9. Use of Proceeds and Letters of Credit 51 Section 5.10. Pari Passu Status 52 Section 5.11. Maintenance of Tax Status 52 Section 5.12. Maintenance of Tariff 52 Section 5.13. Shipper Credit Quality 52 Section 5.14. 2002 Indenture 52 ARTICLE VI FINANCIAL COVENANTS 52 Section 6.1. Leverage Ratio 52 ARTICLE VII NEGATIVE COVENANTS 53 Section 7.1. Indebtedness. 53 Section 7.2. Negative Pledge 53 Section 7.3. Fundamental Changes 54 Section 7.4. Investments, Loans, Etc. 55 Section 7.5. Restricted Payments 55 Section 7.7. Transactions with Affiliates 56 Section 7.8. Restrictive Agreements 56 Section 7.9. Government Regulations 56 Section 7.10. Hedging Transactions 56 Section 7.11. Accounting Changes 57 Section 7.12. Restrictions on Agreements Governing Indebtedness 57 Section 7.13. Certain Amendments to Cash Distribution Policies and Borrower Partnership Agreement 57 ii ARTICLE VIII EVENTS OF DEFAULT 57 Section 8.1. Events of Default 57 ARTICLE IX THE ADMINISTRATIVE AGENT 60 Section 9.1. Appointment of Administrative Agent 60 Section 9.2. Nature of Duties of Administrative Agent 61 Section 9.3. Lack of Reliance on the Administrative Agent 61 Section 9.4. Certain Rights of the Administrative Agent 62 Section 9.5. Reliance by Administrative Agent 62 Section 9.6. The Administrative Agent in its Individual Capacity 62 Section 9.7. Successor Administrative Agent 62 Section 9.8. Authorization to Execute other Loan Documents 63 Section 9.9. Syndication Agent, Co-Documentation Agents and Managing Agents. 63 ARTICLE X MISCELLANEOUS 63 Section 10.1. Notices 63 Section 10.2. Waiver; Amendments 65 Section 10.3. Expenses; Indemnification 66 Section 10.4. Successors and Assigns 68 Section 10.5. Governing Law; Jurisdiction; Consent to Service of Process 71 Section 10.6. WAIVER OF JURY TRIAL 72 Section 10.7. Right of Setoff 72 Section 10.8. Counterparts; Integration 73 Section 10.9. Survival 73 Section 10.10. Severability 73 Section 10.11. Confidentiality 73 Section 10.12. Interest Rate Limitation 74 Section 10.13. Waiver of Effect of Corporate Seal 74 Section 10.15. No General Partner Liability 74 Section 10.16. Location of Closing 75 Schedules Schedule I
